Mr. Justice Compton delivered the opinion of the Court. This was a proceeding in the Probate Court for allowance and classification of a claim — being a physician’s bill for professional services — against the estate of Gerge C. Britt, deceased. On appeal to the Circuit Court'a trial de novo was had, and judgment rendered against the estate of Britt for $360 50, from which the administrator has appealed to this court. For a reversal of the judgment two objections are relied on by the appellant: 1st. That on the trial de novo, the Circuit Court' permitted evidence other than that contained in the record of the proceedings in the Probate Court, to be introduced; and 2d. That the finding of the circuit judge,"who tried the cause, sitting as a jury, was not warranted by the evidence. That there is nothing in the first objection, see Sullivan, adm’r vs. Deadman, decided at the present term. Nor is the second objection well taken. True, there is some conflict in the evidence as to whether the professional services were rendered gratis, and as to whether the charges were exorbitant; but then there is nothing better settled by the decisions of this court than that the verdict of the jury, or the finding of the court, in such cases, will not be disturbed here-. The judgment is affirmed.